Page t of 5

UN|TED STATES DISTR|CT COURT
MIDDLE D|STRICT OF FLOR|DA
FORT MYERS DlVlS|ON

UN|TED STATES OF AMER|CA
v Case Number: 2:18-cr-63-FtM-CM
JAV|ER TORRES USM Number: NO|'\€ _

 

David Donet, Esq.

Donet, McMil|an & Trontz, P.A.
3250 N|ary Street, Suite 406
Coconut Grove, FL 33133

AMENDED JUDGMENT lN A CRIM|NAL CASE

The defendant pleaded guilty to Count One of the information The defendant is adjudicated guilty of this offense:

Date Offense Count
Title & Section Nature of Offense Concluded Numberjsj
16 U.S.C. § 1538(a)(1)(B) and Un|awfu| Taking of Endangered Wi|d|ife February 20, 2017 One

§1540(b)(1), 13 u.s.c_ § 2 and
50 c.F.R.§ 17.11(h)

The defendant is sentenced as provided in pages 2 through 5 of this judgmentl The sentence is imposed pursuant to the

Sentencing Reforrn Act of 1984, as modified by United States v. Bookerl 543 US 220 (2005).

|T |S ORDERED that the defendant must notify the United States attorney for this district Within 30 days of any change of
name, residence, or mailing address until all finesl restitutionl costs and special assessments imposed by this judgment are
fully paid. |f ordered to pay restitution, the defendant shall notify the court and United States attorney of any material change
in the defendants economic circumstances

Date of lmposition of Judgment:

December 2

‘\
‘/§Minmo: t

UNITED STATES MAG|STRATE JUDGE

 

Date of AN|ENDED Judgment

January 2 .2019

AO 2458 (Rev_ 11!16) Judgment in a Crimina|`Case

Page 2 of 5

Javier Torres
2:18-cr-63-FtM-CM

.‘~°.N._‘

PROBAT|ON
The defendant is hereby placed on probation for a term of 3 years.

MANDATORY COND|T|ONS

You must not commit another federal, state or local crime.
Yoi.l must not unlawfully possess a controlled substance
You must refrain from any unlawful use of a controlled substance You must submit to one drug test within 15
days of release from imprisonment and at least two periodic drug tests thereafter, as determined by the court.

o The above drug testing condition is suspended based on the court's determination that you pose a low

risk of future substance abuse

lf this judgment' imposes a f ne you must pay in accordance with the Schedule of Payments sheet of this
judgment
You must notify the court of any material change in your economic circumstances that might affect your ability to
pay restitution, fines, or special assessments

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions
on the attached page. l

STANDARD COND|T|ONS OF SUPERV|SION

As part of your probation, you must comply with the following standard conditions of supervision These conditions are
imposed because they establish the basic expectations for your behavior while on supervision and identify the minimum
tools needed by probation officers to keep informed, report to the court about, and bring about improvements in your
conduct and condition.

1.

You must report to the probation office in the federal judicial district where you are authorized to reside within 72
hours of the time you were sentenced, unless the probation officer instructs you to report to a different probation
ofnce or within a different time frame.

After initially reporting to the probation ofnce, you will receive instructions from the court or the probation officer
about how and when you must report to the probation ofncer, and you must report to the probation ofncer as
instructed

You must not knowingly leave the federal judicial district where you are authorized to reside without first getting
permission from the court or the probation off cer

You must answer truthfully the questions asked by your probation off cer.

Vou must live at a place approved by the probation off cer lf you plan to change where you live or anything about
your living arrangements (such as the people you live with) you must notify the probation officer at least 10 days
before the change. lf notifying the probation off cer in advance is not possible due to unanticipated circumstances
you must notify the probation officer within 72 hours of becoming aware of a change or expected change

You must allow the probation ofncer to visit you at any time at your home or elsewherel and you must permit the
probation officer to take any items prohibited by the conditions of your supervision that he or she observes in plain
view.

You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer
excuses you from doing so. if you do not have full-time employment you must try to nnd full-time employment
unless the probation officer excuses you from doing so. lf you plan to change where you work or anything about
your work (such as your position or your job responsibilities), you must notify the probation officer at least 10 days
before the change. lf notifying the probation officer at least 10 days in advance is not possible due to
unanticipated circumstances, you must notify the probation officer within 72 hours of becoming aware of a change
or expected change.

You must not communicate or interact with someone you know is engaged in criminal activity. lf you know
someone has been convicted of a felony, you must not knowingly communicate or interact with that person
without first getting the permission of the probation officer.

AO 2458 (Rev. 11l16) Judgment in a Criminal Case

Page 3 of 5

Javier Torres
2:18-cr-63-FtM-CM

9. lf you are arrested or questioned by a law enforcement officer, you must notify the probation ofhcer within 72
hours.
10. You must not own, possess, or have access to a nrearm, ammunition, destructive device, or dangerous weapon

(i.e., anything that was designed, or was modified for, the specific purpose of causing bodily injury or death to
another person such as nunchakus or tasers).

11. You must not actor make any agreement with a law enforcement agency to act as a confidential human source or
informant without nrst getting the permission of the court.
12. lf the probation ofncer determines that you pose a risk to another person (inc|uding an organization), the probation

officer may require you to notify the person about the risk and you must comply with that instruction. The
probation officer may contact the person and confirm that you have notified the person about the risk.
13. You must follow the instructions of the probation officer related to the conditions of supervision

U.S. Probation Office Use Only

A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written
copy of this judgment containing these conditions For further information regarding these conditions, see Overvl'ew of
Probati'on and Supervised Release Condi'fl'ons, available at: www.uscourts.gov.

Defendant's Signature: Date:

 

AO 2458 (Rev. 11/16) Judgment in a Criminal Case

Page 4 of 5

Javier Torres
2:18-cr-63-FtM-CM

9°."$-7’

ADD|T|ONAL COND|T|ONS OF PROBAT|ON

The defendant shall also comply with the following additional conditions of probation:

The defendant shall serve a term of imprisonment of 14 days. This term of imprisonment shall be served directly
and uninterrupted in accordance with instructions received by the Bureau of Prisons. Defendant shall self-
surrender on January 11, 2019 unless otherwise instructed by the Bureau of Prisons and/or Probation.

The defendant shall perform TWO HUNDRED hours cf community service as a condition of supervision.
The mandatory drug testing requirements of the Violent Crime Control Act are waived.

The defendant shall refrain from visiting the following locations:

Big Cypress National Park (Collier, l\/|iami-Dadel N|onroe)

Everg|ades National Park (Collier, lV|iami-Dade, N|onroe)

Florida Panther National Wild|ife Refuge (Collier)

Picayune Strand State Forest and Wild|ife Management Area (Collier)
Fakahatchee Strand Preserve State Park (Collier)

shedch

The defendant shall post an apology video to his Facebook account

The defendant shall not apply for any hunting/fishing/trapping licenses while under supervision.
The defendant shall provide the probation officer access to any requested financial information.
The defendant shall have no contact with co-defendant, A|fredo Lopez De Queralta.

The defendant is permitted to travel more than three (3) miles off the coast of the State of Florida for employment
purposes only.

AO 2458 (Rev. 11/16) Judgment in a Criminal Case

Page 5 of 5

Javier Torres
2:18-cr-63-FtM-CM

CR|M|NAL MONETARV PENALT|ES

The defendant must pay the following total criminal monetary penalties under the schedule of payments set forth
in the Schedule of Payments.

Assessment JVTA Assessment1 Fi_ne Restitution
TOTALS $25.00 $0.00 $1000 _ $0
SC|-lEDULE OF PAYMENTS

Having assessed the defendants ability to pay, payment of the total criminal monetary penalties is due as follows:
Defendant is permitted to pay the fine in installments to be determined by probation. The fine shall be paid to the Clerk of
Court for distribution to the United States Fish and Wild|ife Seivice “Lacy Act Reward Account”.

Unless the court has expressly ordered othenlvise irl the special instructions above, if this judgment imposes a period of
imprisonment payment of criminal monetary penalties shall be due during the period of imprisonment Al| criminal monetary
penaltiesl except those payments made through the Federal Bureau of Prisons’ lnmate Financia| Responsibility Program,
are made to the clerk of the court, unless otherwise directed by the court the probation officer, or the United States attorney.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed

Payments shall be applied in the following order: (1) assessment (2) restitution principa|, (3) restitution interest (4) fine
principa|, (5) fine interest (6) community restitution, (7) JVTA assessment (8) penalties, and (9) costs, including cost of
prosecution and court costs.

’Findings for the total amount of losses are required under Chapters 109A, 110l 110A, and 113A of Title 18, United States Code, for offenses committed
on or after September 13. 1994 but before April 23. 1996.

 

lJustice for Victlms of Trafncking Act of 2015. Pub. L. No. 114-22.
Findings for the total amount of losses are required under Chapters 109Al 110. 110A. and 113A of Title 18 for offenses committed on or after
September 13, 1994. but before April 23. 1996.

AO 2458 (Rev. 11I16) Judgment in a Criminal Case

